DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDSs filed 7/29/22 and 8/24/22 have been considered and initialed copies of the PTO-1449s are enclosed.
Response to Amendment
	The amendment filed on 8/24/22 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 1-26 are pending.
Withdrawal of Rejections/Objections
	The rejection of claims 23-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of applicant’s arguments and amendments.

Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Okagawa et al “2013 Fiscal Year Annual Research Report” (supplied on IDS filed 2/12/19, the document is in Japanese; translation of the reference is enclosed and listed on the PTO-892 as Okagawa et al, Kaken 2013 Fiscal Year Annual Research Report) in view of Ikebuchi et al, Veterinary Research vol. 44 p. 59 (2013), applicant’s admission on pages 6-7 and 25 of the specification and Ikebuchi et al, Immunology vol. 142 p. 551 (2014).  The reasons for this rejection are of record in the non-final action mailed 11/13/2020.
Applicant provides Okagawa et al (2017) to show that the chimeric antibody is more stable than 5D2 and that the chimeric antibody showed antiviral effects in vivo whereas the 5D2 antibody did not (unexpected results as per applicant).  The chimeric antibody of Okagawa et al is not a direct comparison of the closest prior art and the claimed antibody.  The chimeric antibody in the reference has amino acid mutations that result in no Fc-mediated effector function, such as ADCC (page 6, first column, top). It is clear from the reference that this is the antibody that was expressed and used in the in vitro and in vivo studies (page 6, paragraph bridging first and second column).  The combination of references (i.e. the closest prior art) has no such mutations. Furthermore, and more importantly, Christiansen et al, Molecular Cancer Therapeutics vol. 3, p. 1493 (2004), discloses the pitfalls of using murine antibodies and these include very short half-lives, rapid clearance and the HAMA response (page 1495, first column, first full paragraph).  In the next paragraph, the reference states that the advances in molecular biology and the production of chimeric antibodies overcame these pitfalls as the chimeric antibody had longer half-lives (i.e. more stable).  Thus, the increased stability is not an unexpected result, but an expected one.  Because the chimeric is known in the art to be stable, it naturally flows that the increased stability and longer half-live would result in a more effective antibody.
Applicant argues that the long-felt need was not overcome because the methods for eradicating the disease involved killing the infected cattle or the separation of herds and this is not practical because it has significant economic consequences.  Applicant further argues that killing the infected cattle is not a treatment of BLV but a means for controlling the spread of the disease and that the Examiner is impractically defining long-felt need as controlling the spread of BLV at all costs.  As stated in the non-final action mailed 6/9/22, “Frie et al, citing Bartlett et al, clearly states that BLV has been eradicated in 22 countries world-wide and that in the US BLV infection is widespread.  Bartlett et al J. Am Vet Med Assoc. vol. 244 p. 914 (2014), states that “few US dairy producers know the prevalence of BLV-infected cattle in their herds or are aware of the insidious economic impact of BLV of the options for BLV control.” (emphasis added).  Bartlett et al also states that in the 1960s and 1970s the US and Canada decided that BLV infections was not “sufficiently problematic to warrant control (page 914, first column). Thus, the prior art clearly shows that BLV has been eradicated in 22 countries (Frie et al) and that it can be controlled.”  Since BLV was eradicated and controlled, it is clear that the disease did not come back and thus the killing of cattle is not an ongoing measure.  The cattle infected cattle were killed and then the disease did not re-appear.  This is not an ongoing killing of infected cattle and would not be considered a drastic measure.  The long-felt need is to treat or prevent BLV.  This is what the 22 countries did.


Claims 13-15 and 19-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Okagawa et al “2013 Fiscal Year Annual Research Report” (supplied on IDS filed 2/12/19, the document is in Japanese; translation of the reference is enclosed and listed on the PTO-892 as Okagawa et al, Kaken 2013 Fiscal Year Annual Research Report) in view of Ikebuchi et al, Veterinary Research vol. 44 p. 59 (2013), applicant’s admission on pages 6-7 and 25 of the specification, Ikebuchi et al, Immunology vol. 142 p. 551 (2014) and Makrides, Protein Expression and Purification vol. 17 p. 183 (1999).  The reasons for this rejection are of record in the non-final action mailed 6/9/22.
Applicant’s arguments have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643